Citation Nr: 0827662	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-20 666	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to service connection for headaches.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1993 to July 
1997.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied service 
connection for breast cancer and headaches.

In September 2007, the veteran claimed service connection for 
unspecified lower leg and ankle disabilities, as well as an 
increased rating for lumbosacral strain.  These issues have 
not been adjudicated by the RO and are not properly before 
the Board for appellate consideration at this time, and are 
thus referred to the RO for appropriate action.

The Board's decision on the issue of service connection for 
breast cancer is set forth below.  The issue of service 
connection for headaches is addressed in the REMAND section 
of this decision following the ORDER, and is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for breast cancer 
has been accomplished.

2.  Breast cancer was not shown present in service or for 
many years thereafter, and the competent evidence establishes 
no nexus between the right breast cancer diagnosed in 2003 
and the veteran's military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for breast cancer are not 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for breast cancer on appeal has been accomplished.

A March 2004 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist her in her claim, 
and what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by her military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, she was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support her 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the March 2004 letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by her and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the March 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the veteran before the April 2004 rating 
action on appeal.  
   
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in a March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining all available service and post-service 
VA and military medical records through 2005. Significantly, 
the veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In March 2006, 
the veteran stated that she had no additional information or 
evidence to submit in connection with her claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
service connection for breast cancer on appeal at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and a carcinoma becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

The veteran contends that her breast cancer was due to 
breathing fumes in a warehouse in which she worked during 
military service.

The service medical records are completely negative for 
complaints, findings, or diagnoses of any breast cancer.  
August 1995 breast examination showed no lumps or tenderness.  
The veteran denied a history of tumor, growth, cyst, or 
cancer on May 1997 separation examination, and the breasts 
were normal on examination.

Post service, examination of the breasts was negative on 
August 1997 VA gynecological examination, and no malignant 
process was noted.

The veteran denied a history of tumor, growth, cyst, or 
cancer on August 2000 examination for Reserve military 
service.

The first objective demonstration of breast cancer was the 
right breast intraductal carcinoma in situ diagnosed 
following a VA biopsy in September 2003, over 6 years post 
service.  However, there was no history or medical opinion 
relating the cancer to military service or any incident 
thereof in the 2003 VA medical reports or in numerous 
subsequent VA medical treatment records through 2005.  On May 
2005 VA evaluation, the veteran was noted to be status post 
lumpectomy and radiation therapy 2 years ago, and the 
impression was that she was currently disease-free.  

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between the right breast cancer first 
manifested many years post service and the veteran's military 
service or any incident thereof, the Board finds no basis 
upon which to grant service connection therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such does not provide any 
basis for allowance of the claim.  While the veteran may 
believe that her breast cancer was related to her military 
service, there is no medical support for such contention.  
Neither do the service medical records show that she was 
exposed to toxic fumes in a workplace setting.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within her personal knowledge, such as her own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such medical matters.  See Bostain v. West,       
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, her 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for breast cancer must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for breast cancer is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim for service connection for headaches remaining on 
appeal has not been accomplished.

The service medical records show that in May 1996 the veteran 
requested pain medication for headaches and nausea.  In 
August, she was seen for complaints of body aches and chronic 
headaches which were possibly migraine or sinus headaches.  
She denied a history of frequent or severe headaches on May 
1997 separation examination, and neurological examination was 
normal.

Post service, the veteran denied a history of frequent or 
severe headaches on August 2000 examination for Reserve 
military service, and neurological examination was normal.  
However, she complained of occasional headaches on November 
2005 VA outpatient examination, and after examination the 
assessments included headaches, for which medication was 
prescribed.

Under the circumstances, the Board thus finds that the RO 
should arrange for the veteran to undergo a VA neurological 
examination to determine if there is a nexus between her 
inservice and post-service headaches.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to her by the pertinent VA medical 
facility. 

Prior to the examination, the RO should obtain copies of all 
records of treatment and evaluation of the veteran for 
headaches at the Columbus, Ohio VA Outpatient Clinic from 
November 2005 up to the present time.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of all 
records of treatment and evaluation of 
the veteran for headaches at the 
Columbus, Ohio VA Outpatient Clinic from 
November 2005 up to the present time, 
including optometric evaluations.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA neurological 
examination by a physician to determine 
the nature and etiology of any current 
chronic headache disability.  The entire 
claims folder must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of her 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
chronic headache disability had its onset 
in service.  In arriving at this opinion, 
the examiner should review and address 
the May and August 1996 and May 1997 
service medical records, as well as all 
pertinent post-service evaluations for 
headaches.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.  

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords her the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


